In the Court of Criminal
           Appeals of Texas
                          ══════════
                         No. WR-94,371-01
                          ══════════

             EX PARTE CORY ALEXANDER ROSS,
                              Applicant
   ═══════════════════════════════════════
         On Application for a Writ of Habeas Corpus
       Cause No. W12657-1 in the 355th District Court
                    From Hood County
   ═══════════════════════════════════════

       YEARY, J., filed a concurring opinion, in which SLAUGHTER, J.,
joined.

      Applicant was convicted in 2014 of possession of a controlled
substance and sentenced to twelve months’ imprisonment. Applicant did
not appeal his conviction. In October of 2022, Applicant filed an
application for writ of habeas corpus in the county of conviction. TEX.
CODE CRIM. PROC. art. 11.07. In his application, he alleges that he was
                                                                     ROSS – 2




denied his right to an appeal because his counsel failed to timely file a
notice of appeal.
       Today, the Court remands this application to the trial court to
further develop the record. I join the Court’s remand order. But I write
separately to address my thoughts concerning the doctrine of laches and
its possible application to this case. See Ex parte Smith, 444 S.W.3d 661,
663 (Tex. Crim. App. 2014) (holding a trial court has the authority to
sua sponte consider the doctrine of laches); Ex parte Bazille, ___ S.W.3d
___, No. WR-89,851-02, 2022 WL 108348, at *1 (Tex. Crim. App. Jan. 12,
2022) (Yeary, J., concurring).
       The doctrine of laches ought to be considered in a case like this
one. Applicant’s trial occurred in 2014, but this writ application was not
filed until eight years later.1 The record is also silent regarding
circumstances that may excuse Applicant’s delay, and at least some
explanation for the long delay in filing should be provided. Consistent
with this Court’s precedent, the trial court “may sua sponte consider and
determine whether laches should bar relief.” Smith, 444 S.W.3d at 667.
If the trial court does so, it must give Applicant the opportunity to
explain the reasons for the delay and give the State’s prosecutors and/or
former counsel for Applicant an opportunity to state whether
Applicant’s delay has caused any prejudice to their ability to defend
against Applicant’s claims. Id. at 670. And ultimately, the trial court


       1 “Our revised approach will permit courts to more broadly consider the
diminished memories of trial participants and the diminished availability of
the State’s evidence, both of which may often be said to occur beyond five years
after a conviction becomes final.” Ex parte Perez, 398 S.W.3d 206, 216 (Tex.
Crim. App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39 (Tex. Crim.
App. 2004) (Cochran, J., dissenting)).
                                                               ROSS – 3




may include findings of fact and conclusions of law concerning the
doctrine of laches in its response to this Court’s remand order.
      With these additional thoughts, I join the Court’s order.



FILED:                           December 14, 2022
DO NOT PUBLISH